               Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                Case No. 1:20-cv-06539 (JMF)

Citibank August 11, 2020 Wire Transfers                STIPULATION AND [PROPOSED]
                                                       ORDER CONCERNING THE
                                                       PROTOCOL FOR CONDUCTING
                                                       REMOTE DEPOSITIONS



          WHEREAS, the parties (the “Parties”) to the above-captioned action (the “Litigation”) are

engaged in discovery proceedings, which include, among other things, taking depositions;

          WHEREAS, the Parties anticipate that depositions will need to be conducted remotely due

to the COVID-19 pandemic;

          IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their

undersigned counsel, subject to the approval of the Court, that this Stipulation and [Proposed]

Order Concerning the Protocol for Conducting Remote Deposition (the “Remote Deposition

Protocol”) will govern the protocol for conducting depositions in this Litigation:

          1.       Unless otherwise agreed by all Parties, and as applicable, any non-party deponent,

all depositions in this Litigation shall be conducted remotely using videoconference technology,

and each deposition shall be video-recorded.

          2.       In the event that a deponent wishes to have their counsel present in person during

the deposition, the deponent shall provide all counsel with notice of this fact and the identity of

that counsel who will attend the deposition at least five calendar days before the deposition date.

In that event, any other counsel of record is also entitled, but not required, to attend the deposition

in person. Any person who is present in the room where the deponent is located shall state his or

her appearance for the record and be visible to those participating in the deposition remotely at all




                                                   1
            Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 2 of 8




times. In such an instance, either Party may request to have a camera that shows the entire room

where the deposition takes place.

       3.       The Party that notices a deposition (“Noticing Party”) shall be responsible for

engaging a service provider to provide court reporting, videoconference and remote deposition

services for all remote depositions (the “Service Provider”), and shall be responsible for procuring

a written transcript and video record of the remote deposition. The Parties shall bear their own

costs in obtaining a transcript and/or video record of the deposition.

       4.       The Parties agree that an employee of the Service Provider may attend each remote

deposition to video record the deposition, troubleshoot any technological issues that may arise,

and administer the virtual breakout rooms.

       5.       The Noticing Party shall provide the Service Provider with a copy of this Remote

Deposition Protocol at least twenty-four hours in advance of the deposition.

       6.       The Parties agree that video-recorded remote depositions undertaken pursuant to

this stipulation may be used at a trial or hearing to the same extent that an in-person deposition

may be used at trial or hearing, and the Parties agree not to object to the use of these video

recordings on the basis that the deposition was taking remotely. The Parties reserve all other

objections to the use of any deposition testimony at trial.

       7.       The parties agree that each deponent in a remote deposition shall be video recorded.

Each person attending a remote deposition shall be visible to all other participants and their

statements shall be audible to all participants. The court reporting, video conference and remote

deposition service provider (the “Court Reporting Service Provider”) shall also capture an audio

record of on-record statements made by all individuals who attend the deposition. In addition, all




                                                  2
            Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 3 of 8




individuals who attend the deposition should strive to ensure that their environment is free from

noise and distractions.

       8.       Consistent with Southern District of New York Local Rule 30.4, no counsel shall

initiate a private conference, including through text message, electronic mail, or the chat feature

in the videoconferencing system, with any deponent while a question is pending, except for the

purpose of determining whether a privilege should be asserted.

       9.       During breaks in the deposition, the Parties may use the breakout room feature

provided by the Service Provider, if available, which simulates a live breakout room through

videoconference. Conversations in the breakout rooms shall not be recorded. The breakout rooms

shall be established by the Service Provider before the deposition and controlled by the Service

Provider.

       10.      Remote depositions shall be recorded by stenographic means consistent with the

requirements of Rule 30(b)(3), but given the COVID-19 pandemic, the court reporter will not be

physically present with the witness whose deposition is being taken. The Parties agree not to

challenge the validity of any oath administered by the court reporter, even if the court reporter is

not a notary public in the state where the deponent resides.

       11.      The court reporter will stenographically record the testimony, and the court

reporter’s transcript shall constitute the official record. The Service Provider will simultaneously

videotape the deposition and preserve the video recording. The court reporter may be given a copy

of the video recording (of any videotaped deposition) and may review the video recording to

improve the accuracy of any written transcript.




                                                  3
          Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 4 of 8




       12.       The Parties agree that the court reporter is an “Officer” as defined by Federal Rule

of Civil Procedure 28(a)(2) and shall be permitted to administer the oath to the witness via the

videoconference.

       13.       At the beginning of each deposition, consistent with Rule 30(b)(5)(A) of the Federal

Rules of Civil Procedure, the employee of the Service Provider responsible for video-recording

the deposition shall begin the deposition with an on-the-record statement that includes: (i) the

officer’s name and company affiliation; (ii) the date and time, and place of the deposition; (iii) the

deponent’s name; (iv) the officer’s administration of the oath or affirmation (v) and the identity of

all persons present at the remote deposition.

       14.       The Parties agree to work collaboratively and in good faith with the Service

Provider to assess each deponent’s technological abilities and to troubleshoot any issues at least

48 hours in advance of the deposition so any adjustments can be made. The Noticing Party shall

also facilitate a test call in advance of the deposition to test the technology and equipment if

requested by any Party.

       15.       The Parties also agree to work collaboratively to address and troubleshoot

technological (including audio or video) issues that arise during a deposition and make such

provisions as are reasonable under the circumstances to address such issues. This provision shall

not be interpreted to compel any Party to proceed with a deposition where the deponent cannot

hear or understand the other participants or where the participants cannot hear or understand the

deponent. To the extent a deposition needs to be adjourned due to technical problems that cannot

be resolved within a reasonable time, the parties shall resume the deposition at the earliest possible

date and time.




                                                  4
          Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 5 of 8




        16.    Every deponent shall endeavor to have technology sufficient to appear for a

videotaped deposition (e.g., a webcam and computer or telephone audio), and bandwidth sufficient

to sustain the remote deposition. Counsel for each deponent shall consult with the deponent prior

to the deposition to ensure the deponent has the required technology. If not, counsel for the

deponent shall endeavor to supply it prior to the deposition. In the case of third-party witnesses,

counsel noticing the deposition shall supply any necessary technology that the deponent does not

have.

        17.    The Parties agree that this Remote Deposition Protocol applies to remote

depositions of non-parties under Rule 45 and shall work in a collaborative manner in attempting

to schedule remote depositions of non-parties. The Party noticing any third-party deposition shall

provide this Remote Deposition Protocol to counsel for any non-party under Rule 45 a reasonable

time before the date of the deposition, but not less than forty-eight hours before the date of the

deposition.

        18.    The Parties agree that any of the following methods for administering exhibits may

be employed during a remote deposition, or a combination of one or more methods:

        (i)    Counsel noticing the deposition may choose to mail or courier physical copies of

               documents that may be used during the deposition to the deponent, the deponent’s

               counsel, the other Party’s counsel, and the court reporter. In that event, noticing

               counsel shall so inform the deponent’s counsel, the other Party’s counsel, and the

               court reporter prior to mailing the documents and shall provide tracking information

               for the package. Such documents shall be delivered by 11:00 pm local time for the

               deponent on the business day before the deposition. Counsel for the deponent, the

               other Party’s counsel, and the court reporter shall confirm receipt of the package by




                                                 5
   Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 6 of 8




        electronic mail to Counsel noticing the deposition. If physical copies are mailed,

        every recipient of a mailed package shall keep the package sealed until the

        deposition begins and shall only unseal the package on the record, on video, and

        during the deposition when directed to do so by the counsel taking the deposition.

        This same procedure shall apply to any physical copies of documents any other

        counsel intends to use for examining the witness.

(ii)    Counsel noticing the deposition may choose to send a compressed .zip file of the

        documents that may be used during the deposition via electronic mail to the

        deponent, the deponent’s counsel, the other Party’s counsel, and the court reporter.

        The .zip file shall be delivered by 11:00 pm ET the business day before the

        deposition. Counsel for the deponent, the other Party’s counsel, and the court

        reporter shall confirm receipt of the .zip file by electronic mail to Counsel noticing

        the deposition. The .zip file shall be password protected, and counsel taking the

        deposition shall supply the password via electronic email immediately prior to the

        commencement of the deposition. Every recipient of a .zip file shall not open the

        .zip file until the deposition begins and when directed to do so by the counsel taking

        the deposition.

(iii)   Counsel may introduce exhibits electronically during the deposition, by using the

        document-sharing technology, by using the screen-sharing technology within the

        videoconferencing platform, or by sending the exhibit to the deponent and all

        individuals on the record via electronic mail. Before the close of the deposition,

        the deponent shall delete any documents that were electronically sent from his




                                          6
          Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 7 of 8




                 computer and electronic mail, and state for the record and on video that the

                 documents have been deleted.

       (iv)      Regardless which method of exhibit-sharing is used, the witness and the defending

                 counsel shall have the right to private copies of the exhibits that allow the witness

                 and defending counsel to independently and fully navigate the exhibit while the

                 deposition is on the record.

       19.       A remote deposition shall satisfy the parties’ obligations to make the deponent

available for deposition and the deponent’s obligations to appear for a deposition to the same extent

as if the deposition had been conducted in person.

       20.       The parties may modify these procedures by mutual agreement and reserve their

rights to seek reasonable modifications of these procedures as appropriate in individual

circumstances.




                                                   7
        Case 1:20-cv-06539-JMF Document 89 Filed 09/29/20 Page 8 of 8




Dated: September 29, 2020

      QUINN EMANUEL URQUHART &                 MAYER BROWN LLP
      SULLIVAN, LLP

By:   /s/ Adam M. Abensohn               By:   /s/ Matthew D. Ingber
      Michael Carlinsky                        Matthew D. Ingber
      Robert Loigman                           Christopher J. Houpt
      Benjamin Finestone                       Michael Rayfield
      Adam M. Abensohn                         Luc W. M. Mitchell
      Anil Makhijani                           Anjanique M. Watt
      Alexandre Tschumi                        1221 Avenue of the Americas
      Zachary Russell                          New York, New York 10020
      51 Madison Avenue, 22nd Floor            (212) 506-2500
      New York, New York 10010
      (212) 849-7000                           THE LAW OFFICES OF JOHN F. BAUGHMAN,
      michaelcarlinsky@quinnemanuel.com        PLLC
      robertloigman@quinnemanuel.com
      benjaminfinestone@quinnemanuel.com       John F. Baughman
      adamabensohn@quinnemanuel.com            Nathaniel Marmon
      anilmakhijani@quinnemanuel.com           299 Broadway, Suite 207
      zacharyrussell@quinnemanuel.com          New York, New York 10007
      alexandretschumi@quinnemanuel.com        (347) 241-6347

      Bennett Murphy                           Attorneys for Plaintiff
      865 S. Figueroa Street, 10th Floor
      Los Angeles, CA 90017
      (213) 443-3000
      bennettmurphy@quinnemanuel.com

      Attorneys for Defendants


SO ORDERED.

Dated: September __, 2020                      ___________________________________
                                                      HON. JESSE M. FURMAN
UNITED STATES DISTRICT JUDGE




                                           8
